Citation Nr: 0505326	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a foramen magnum 
meningioma (brain tumor), as due to Agent Orange exposure.  

2.  Entitlement to service connection for residuals of a left 
arm/shoulder disability, other than service-connected 
residuals of a nondisplaced fracture of the left humeral 
metaphysis.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
September 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision in which, inter 
alia, the RO denied the veteran's claims for service 
connection for a brain tumor as due to Agent Orange exposure, 
a left arm/shoulder disability, as well as a claim for a 
TDIU.  The veteran filed a notice of disagreement (NOD) in 
October 2002, and the RO issued a statement of the case (SOC) 
in April 2003.  The veteran filed a substantive appeal (VA 
Form 9, Appeal to Board of Veterans' Appeals) later in April 
2003.  

In July 2003, during the course of this appeal, the veteran 
revoked his power-of-attorney with the Veterans of Foreign 
Wars of the United States (VFW) in favor of Richard P. Cohen, 
a private attorney..  

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted to the Board additional 
evidence accompanied by a waiver of initial RO consideration.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.800 (2004).  


The Board also notes that during his October 2004 hearing, 
the veteran's attorney contended that the veteran had not had 
his case reviewed by a Decision Review Officer as had been 
requested following the denial of the veteran's claims in 
July 2002.  A review of the claims file reflects that in 
November 2002, the veteran elected his appeal be handled by a 
Decision Review Officer.  The above noted April 2003 SOC 
reflects consideration of the veteran's claims on appeal by a 
Decision Review Officer.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The Board finds in this case that further evidentiary 
development is needed before a decision may be rendered on 
the veteran's claims on appeal.  

With respect to the claim for service connection for a 
foramen magnum meningioma as due to Agent Orange exposure, in 
November 1999, the veteran underwent a trans-condylar 
resection of foramen magnum meningioma, with embolization of 
the foramen magnum tumor.  The veteran has contended that his 
foramen magnum meningioma is due to exposure to Agent Orange 
during his tour of service in Vietnam.  

The veteran's service records document service in Vietnam as 
reflected by the veteran's receipt of the Vietnam Service 
Medal, in addition to documents reflecting service in the 
Republic of South Vietnam.  Given the lack of affirmative 
evidence to rebut any presumption, the veteran is presumed to 
have been exposed to a herbicide agent in Vietnam.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2004).  

In support of his claim for service connection for a foramen 
magnum meningioma as due to Agent Orange exposure, the 
veteran has submitted a number of medical opinions.  A 
statement from Craig Coonley, M.D., dated in September 2002, 
notes that it was certainly possible that the veteran's 
exposure to Agent Orange increased his risk of developing 
meningioma or played a causative role.  A statement from 
Robert Heim, M.D., also dated in September 2002, notes that 
it could not be proved that Agent Orange exposure did or did 
not cause the veteran's brain tumor.  A September 2002 United 
Hospital Center examination report notes the examiner's 
conclusion that Agent Orange could potentially be a 
carcinogen that would increase the risk of meningioma, 
although medically whether or not the research studies had 
shown this to be true was not clear.  The examiner further 
noted that he/she was not aware of any studies that reflected 
such findings.  

Also associated with the claims file is an opinion from 
Edward Ezrailson, Ph.D., dated in September 2003.  Dr. 
Ezrailson opined that exposure by the veteran to Agent Orange 
promoted the veteran's brain tumor with a high degree of 
scientific certainty.  

[Parenthetically, while the veteran has argued his claim for 
service connection for a brain tumor due to Agent Orange 
exposure is similar to a prior Board decision in which 
benefits were granted based on a service member developing an 
intracranial meningioma subsequent to exposure of Agent 
Orange, it is noted that prior Board decisions do not 
constitute binding precedent.  See 38 U.S.C.A. § 7104 (West 
2002).] 

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).

The United States Court of Appeals for Veterans Claims (the 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that medical opinions expressed in terms of "may" also 
implies "may" or "may not are too speculative to establish a 
plausible claim by themselves.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  See also Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In this case, the Board finds that the opinions of Dr. 
Coonley, Dr. Heim, and the examiner from United Hospital 
Center, suggesting the possibility of the veteran's brain 
tumor resulting from Agent Orange exposure, are too 
speculative to form a basis upon which service connection may 
be granted.  Further, while Dr. Ezarailson  provided a more 
definitive opinion as to the relationship between the 
veteran's foramen magnum meningioma and in-service exposure 
to Agent Orange, the probative value of that opinion is 
diminished by the fact that he is not a medical doctor.

Under these circumstances, the Board finds that a well-
reasoned medical opinion, based upon consideration of the 
veteran's documented history and assertions, is needed to 
fully and fairly evaluate the claim for service connection 
for foramen magnum meningioma as due to Agent Orange 
exposure.  Hence, the veteran's claims file should be made 
available to a VA staff oncologist or other appropriate 
medical doctor for a medical opinion addressing the nature 
and etiology of the veteran's foramen magnum meningioma, to 
include whether the meningioma is medical related to Agent 
Orange exposure.  A complete rationale for all conclusions 
reached should be provided.  See 38 U.S.C.A. § 5103A(d).  The 
Board also emphasizes that the RO should arrange for the 
veteran to undergo a medical examination only if such an 
examination is needed to answer the question posed to the VA 
examiner.

The claims file also reflects that in September 2001, the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA).  The medical record upon which 
that decision is based does not appear to be associated with 
the claims file; thus, the RO should attempt to procure such 
records for consideration in connection with the claims on 
appeal.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the Court ordered VA to obtain relevant SSA records.  The 
Court stated that the possibility that the SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of the appellant's schizophrenia, could not be 
foreclosed absent a review of those records.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
points out that VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of each claim should include consideration 
of additional evidence submitted by the veteran's attorney 
directly to the RO in October 2004 (see 38 C.F.R. §§ 19.31, 
19.37), and, for the sake of efficiency, the evidence 
submitted directly to the Board later in October 2004.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain from SSA all 
records pertaining to the veteran's claim 
for disability benefits, to include the 
medical records relied upon in reaching a 
decision on that claim.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization to 
enable it to obtain any additional 
evidence not currently of record that 
pertains to the veteran's claims on 
appeal.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the veteran's claims 
file to a VA Medical Center staff 
oncologist or other appropriate VA 
physician.  

The doctor should review the veteran's 
claims file (with particular attention 
given to the medical opinions of Dr. 
Coonley, Dr. Heim, the United Hospital 
Center examiner, and Dr. Ezarailson 
(Ph.D.) in September 2002 and September 
2003, and evidence since added to the 
record), and provide an opinion as to 
whether it is at least as likely as not 
(i.e. there is at least a 50 percent 
probability) that the veteran's foramen 
magnum meningioma is medically related to 
his period of service, to include 
exposure to Agent Orange therein.  The VA 
examiner must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority-in a printed 
(typewritten) report.  

The RO should arrange for the veteran to 
undergo a full medical examination only 
if such an examination is needed to 
answer the question posed above.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority (to include that 
evidence submitted directly to the RO in 
October 2004 but not previously 
considered, as well as that evidence 
submitted directly to the Board later in 
October 2004).  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


